In The

Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-099 CV

____________________


IN RE STARFLITE MANAGEMENT GROUP, INC.,

d/b/a STARFLITE AVIATION




Original Proceeding



MEMORANDUM OPINION (1) ON REHEARING
	On motion for rehearing, the relator suggests our Opinion can be viewed as
requiring disclosure of the names and activities of customers not involved in this litigation,
the disclosure of which would not aid in the resolution of this dispute.  In modifying its
order, we are confident the trial court will follow the Opinion of this Court and require
sufficient pleadings and narrowly tailored discovery requests.  See also In re Sears,
Roebuck and Co., 146 S.W.3d 328, 332-34 (Tex. App.--Beaumont 2004, orig.
proceeding). 
	The motion for rehearing is overruled.

										PER CURIAM
Opinion Delivered May 19, 2005
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Tex. R. App. P. 47.4.